Order unanimously affirmed, with costs. Memorandum: The filing of an improperly executed affidavit of service by plaintiffs is a mere irregularity and not a jurisdictional defect since service was properly made (see Mariano v Steinberg, 87 AD2d 606; Mrwik v Mrwik, 49 AD2d 750, 751). The fact of service conferred jurisdiction which was not vitiated by a false statement in the affidavit of service as to the identity of the person who mailed the summons pursuant to CPLR 308 (subd 2). Defendant’s claim of prejudice has no merit. (Appeal from order of Supreme Court, Monroe County, Provenzano, J. — dismiss complaint.) Present — Dillon, P. J., Hancock, Jr., Doerr, Moule and Schnepp, JJ.